AGREEMENT FOR PURCHASE AND SALE



 



THIS AGREEMENT FOR PURCHASE AND SALE ("Agreement") made and entered into by and
between U-Store-It, L.P., a Delaware limited partnership (herein, "Seller"),
whose address is 50 Public Square, Suite 2800, Cleveland, Ohio 44113 and U.S.
Commercial LLC, a Virginia limited liability company ("Buyer") whose address is
111 Corporate Drive, Suite 210 Ladera Ranch, CA 92694.





WITNESSETH:



In consideration of the mutual covenants and provisions herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Buyer agree as follows:



1. DESCRIPTION OF THE PROPERTY; PURCHASE AND SALE.



Seller hereby agrees to sell, assign, and convey to Buyer and Buyer agrees to
purchase from Seller, in accordance with the terms and subject to the conditions
contained herein, the property described as follows:



A. LAND. (i) That certain tract of land located at 15 McClure Drive, Gulf
Breeze, Florida, being more particularly described on Exhibit "A-1" attached
hereto and made a part hereof (herein, the "Gulf Breeze Parcel"), and (ii) that
certain tract of land located at 1742 Pass Road, Biloxi, Mississippi, being more
particularly described on Exhibit "A-2" attached hereto and made a part hereof
(herein, the "Biloxi Parcel", and together with the Gulf Breeze Parcel, herein
collectively called the "Land").



B. IMPROVEMENTS. (i) All improvements and related amenities in and on the Gulf
Breeze Parcel, comprising approximately 80,049 net rentable square feet of
storage space and 703 rental units, and being commonly known as "U-Store-It"
(herein, the "Gulf Breeze Improvements"), and (ii) all improvements and related
amenities in and on the Biloxi Parcel, comprising approximately 66,594 net
rentable square feet of storage space and 580 rental units, and also being
commonly known as "U-Store-It" (herein, the "Biloxi Improvements", and together
with the Gulf Breeze Improvements, herein collectively called the
"Improvements", with the Land and the Improvements being herein collectively
called the "Premises").



C. FIXTURES AND PERSONAL PROPERTY. All fixtures, furniture, carpeting,
draperies, building supplies, equipment, permits, licenses and other items of
personal property owned by Seller and presently affixed, attached to, placed or
situated upon or relating exclusively to the Land or Improvements and used in
connection with the ownership of the Land or Improvements, including without
limitation the items described on Exhibit "G" attached hereto and incorporated
herein, and additionally including any assignable permits or warranties to the
extent in Seller's possession or otherwise relating to the Premises
(collectively, the "Personalty"), but specifically excluding, trade names
(including, but not limited to, "U-Store-It"), sign faces (not including
standards, monuments, and/or poles) containing trade names, computer software
located at the Premises, credit card readers and peripheral equipment and any
items of personal property owned by any tenants ("Tenants") of the Land or
Improvements and any items of personal property owned by third parties and
leased to Seller. The Personalty to be conveyed is subject to depletions,
replacements and additions in the ordinary course of Seller's business. The
Personalty shall include (a) Seller's goodwill, but only with respect to the
business of Seller conducted on the Land, (b) Seller's "yellow page"
advertisements, (c) transferable utility contracts, (d) transferable telephone
exchange numbers, (e) all personal computers located upon the Premises, and (f)
gate access controls and related security equipment used in connection with the
operation of the Premises. Notwithstanding the foregoing provisions of this
Section 1(C), Buyer shall have a limited irrevocable license to use the name
"U-Store-It" in its operation of the Premises for a period of sixty (60) days
following Closing (the "License Period"), in order that Buyer may make an
orderly transition to Buyer's trade name; provided, however, that Buyer shall
indemnify Seller for any claims which may be made against Seller resulting from
Buyer's wrongful acts relating to Buyer's use of the name "U-Store-It", and in
the event Buyer is so required to indemnify Seller pursuant to this sentence,
then Seller may immediately revoke the license so granted. Following the License
Period, Buyer shall remove all signage faces bearing the "U-Store-It" name, and
Seller shall have the right to retrieve same from the Premises, in their then
as-is condition. Buyer shall provide Seller with written notice regarding such
required removal, and Seller agrees to effect such removal within fourteen (14)
days from the earlier to occur of (i) Seller's receipt of such notice, or (ii)
the expiration of the License Period. Seller shall be entitled to access the
Premises as reasonably necessary in connection with such signage removal.



D. LEASES. Seller's interest in all leases or occupancy or storage agreements
("Leases") now or hereafter affecting the Land or Improvements, together with
all advance rents and refundable security deposits, key deposits and other
deposits (collectively, "Security Deposits") of Tenants held by Seller.



E. CONTRACTS. Seller's interest in all assignable leasing, service, supply and
maintenance contracts (collectively, "Contracts") relating exclusively to the
ownership, use, maintenance or operation of the Land, Improvements or
Personalty. Prior to the expiration of the Inspection Period (hereinafter
defined), Buyer shall advise Seller in writing as to any terminable Contracts
which Buyer requests that Seller terminate as of the Closing Date (hereinafter
defined), and Seller shall terminate as of the Closing Date each of the
terminable Contracts which Buyer so requests be terminated. If Buyer fails to
notify Seller to terminate any such Contracts, Buyer shall be deemed to have
elected to assume the obligations of Seller under such Contracts.



The items described in (A) through (D) of this Section 1 are hereinafter
collectively called the "Property."



2. PURCHASE PRICE. The purchase price ("Purchase Price") for the Property, shall
be the sum of Ten Million Nine Hundred Fifty Thousand and no/100 Dollars
($10,950,000.00), payable in cash at the Closing (as hereinafter defined), by
wire transfer of immediately available funds. The Purchase Price is allocated
between the two (2) properties comprising the Premises as set forth on Exhibit
"H" attached hereto and incorporated herein.



3. EARNEST MONEY DEPOSIT, PURCHASE PRICE, AND ESCROW.



A. The parties shall each execute four (4) copies of this Agreement and shall
deliver same to Republic Title of Texas, Inc., 2626 Howell Street, 10th Floor,
Dallas, Texas 75204, Attn: Jennifer Haden ("Escrow Agent"). Within three (3)
business days following the Effective Date (as defined below), Buyer shall
deliver to the Escrow Agent by federally wired funds the sum of Two Hundred
Thousand and no/100 Dollars ($200,000.00) as an earnest money deposit (the
"Deposit"). The Deposit, together with any interest earned thereon, are herein
collectively called the "Earnest Money". Upon receipt of the Deposit, the Escrow
Agent shall deliver, an executed original of this Agreement to Seller and Buyer.
The Escrow Agent shall deposit the Deposit in an interest-bearing account until
Closing (as hereinafter defined) in accordance with the terms of this Agreement.

B. On the Closing Date, Buyer shall unconditionally and irrevocably pay the
Purchase Price (inclusive of all Earnest Money and interest accrued thereon,
which shall be reflected on the settlement statement at Closing as a credit
towards said Purchase Price), adjusted in accordance with the prorations set
forth in this Agreement, by federally wired funds.



4. RIGHTS OF INSPECTION AND TERMINATION



A. INSPECTION PERIOD. Buyer shall have a period commencing on the Effective Date
and ending at 5:00 p.m. central time forty five (45) days thereafter
("Inspection Period"), during which time Buyer and Buyer's counsel, accountants,
agents and other authorized representatives (collectively, "Authorized Agents"),
shall be entitled to enter upon the Property for the purpose of inspecting and
examining the Property, including, without limitation, conducting surveying,
engineering and non-invasive environmental tests (i.e. a Phase I environmental
test) and studies, and any such other reasonable inspections and investigations
as Buyer shall consider appropriate, provided, however, Buyer shall not conduct
any intrusive inspection or examination without Seller's prior written consent.
Subject to the rights of Tenants under the Leases, Buyer and its Authorized
Agents shall have access to the Property upon not less than twenty-four (24)
hours prior notice to Seller (which may be by electronic mail), and Seller shall
reasonably cooperate with Buyer and its Authorized Agents in Buyer's inspection
process. If Buyer, in Buyer's sole discretion and opinion, for any reason or no
reason, is dissatisfied with the results of Buyer's inspection of the Property
or any of the other items furnished by Seller and reviewed by Buyer, as set
forth in this Section 4, Buyer may, by written notice delivered to Seller prior
to the expiration of the Inspection Period, terminate this Agreement, in which
event the Earnest Money shall be delivered to Buyer, without the consent or
joinder of Seller being required, and Seller and Buyer shall have no further
obligations hereunder, except as may otherwise be provided in this Agreement. In
the event that Buyer elects to proceed with the acquisition of the Property as
provided herein or fails to notify Seller of Buyer's election to terminate the
Agreement in accordance with the provisions of this Section 4(A), Buyer shall be
deemed to have elected to proceed with the acquisition of the Property,
whereupon the entire Earnest Money shall immediately become fully nonrefundable
except in the event of a Seller default or as may be otherwise expressly set
forth in this Agreement, and Buyer shall be obligated to purchase the Property
on the terms and subject to the conditions set forth herein.



B. DOCUMENT REVIEW. During the Inspection Period, and following not less than
twenty-four (24) hours prior notice to Seller (which may be by electronic mail),
Seller agrees to allow Buyer and Buyer's Authorized Agents to inspect, at
Buyer's expense, any of the following to the extent in Seller's possession or
readily available to Seller: survey of the Land, owner's title insurance policy,
a current rent roll, the Leases, copies of real estate tax bills and utility
bills for the past 12 months, current insurance premiums, and the Contracts
(collectively, "Documents"). Except as otherwise set forth in Section 9 or as
set forth in the "Seller's Closing Documents" (as defined below), Buyer
acknowledges and agrees that Seller makes no representations or warranties,
express or implied, regarding the Property or the Documents, including, without
limitation, with respect to the qualifications of the parties having prepared
such materials, or the accuracy or completeness of such Documents, or Buyer's
right to rely on any such Documents. Additionally, within seven (7) business
days after the Effective Date, Seller shall provide Buyer with copies of those
due diligence items set forth on Exhibit "I" attached hereto and incorporated
herein (the "Due Diligence Delivery Items"), which additionally shall be deemed
to be included within the term "Documents" for all purposes of this Agreement.
Notwithstanding any provision herein to the contrary, in the event that Seller
fails to provide Buyer with all of the Due Diligence Delivery Items within the
time period set forth above, then Buyer shall notify Seller accordingly in
writing, and in the event Seller then fails to delivery any such missing item to
Buyer within three (3) business days following Buyer's notice to Seller, it is
agreed that the Inspection Period automatically shall be extended one day for
each such day of delay in the delivery of all such items, not to exceed an
aggregate of thirty (30) days.



C. INSPECTION OBLIGATION. Buyer and its Authorized Agents shall: (a) not disturb
the Tenants or interfere with their use of the Property under their respective
Leases; (b) not interfere with the operation and maintenance of the Property;
(c) not damage any part of the Property or any personal property owned or held
by any Tenant or any third party; (d) not injure or otherwise cause bodily harm
to Seller, its agents, contractors and employees or any Tenant; (e) promptly pay
when due the costs of all tests, investigations and examinations done with
regard to the Property with Buyer's authorization; (f) not permit any liens to
attach to the Property by reason of the exercise of Buyer's rights hereunder;
(g) restore the Property to the condition in which the same was found before any
such inspections or tests were undertaken; and (h) permit Seller to have one of
Seller's representatives present at any and all on-site inspections. Buyer
hereby agrees to pay, indemnify, protect, defend (with counsel acceptable to
Seller in Seller's reasonable discretion), save and hold Seller harmless of and
from all debts, duties, obligations, liabilities, suits, claims, demands,
settlements, causes of action, damages, losses, fees and expenses (including,
without limitation, reasonable attorneys' fees and expenses and court costs)
caused by Buyer or Buyer's Authorized Agents entering upon the Property or in
exercising their rights under this Agreement. Buyer's obligations set forth
herein shall survive the Closing or earlier termination of this Agreement. Prior
to conducting any examination of the Property, Buyer shall provide Seller with a
certificate of insurance confirming that Buyer maintains a comprehensive general
liability policy with coverage in an amount of not less than One Million and
00/100ths Dollars ($1,000,000.00). Additionally, Buyer shall order its Phase I
environmental site assessments of the Premises within forty five (45) days
following the Effective Date, and provide evidence of same to Seller.



D. CONFIDENTIALITY. Buyer acknowledges that any and all of the Documents are
proprietary and confidential in nature and are delivered to Buyer solely to
assist Buyer in determining the feasibility of purchasing the Property. Except
as otherwise provided herein, prior to Closing Buyer agrees not to disclose the
Documents, or any of the surveys, studies, reports or work product generated by
or for Buyer during the Inspection Period (collectively, the "Reports"), or any
of the provisions, terms or conditions thereof, to any party outside of Buyer's
organization except its Authorized Agents and to its attorneys, accountants,
lenders, or investors (collectively, "Permitted Outside Parties"). Buyer further
agrees that the Documents and the Reports shall be disclosed and exhibited only
to those persons within Buyer's organization, the Authorized Agents or to the
Permitted Outside Parties who are assisting Buyer in determining the feasibility
of Buyer's acquisition of the Property and who will be advised by Buyer of the
confidential nature of such information and instructed by Buyer to preserve the
confidentiality of such information. Buyer shall return all of the Documents and
any and all copies Buyer has made of the Documents and, at no cost to Seller and
without warranty, a copy of all Reports at such time as this Agreement is
terminated for any reason; provided, however, that (i) delivery of the Reports
to Seller shall be conditioned upon the third party preparer of each such Report
consenting to such delivery, and (ii) in no event shall the return of the
Earnest Money to Buyer under Section 4(A) above be conditioned upon delivery of
any of the foregoing items to Seller pursuant to the terms of this Section 4(E).
Buyer's obligations set forth herein shall survive the termination of this
Agreement. Any press release or other public disclosure concerning this
transaction which shall be made by or on behalf of Seller or Buyer, shall not
include the Purchase Price, unless such disclosure is required by any applicable
law.



5. TITLE MATTERS.



A. TITLE COMMITMENT AND POLICY. Within five (5) business days after the
Effective Date, Buyer shall order from Escrow Agent (i) copies of current
commitment(s) for title insurance ("Commitment(s)") issued by Escrow Agent, as
agent for an underwriter acceptable to Buyer ("Title Company") for the Property
committing to issue to Buyer at Closing an Owner's Title Insurance Policy
("Title Policy"), in the amount of the Purchase Price insuring Buyer's fee
simple title to the Property to be good, marketable and indefeasible, and (ii)
complete and legible copies of all documents shown as title exceptions in the
Commitments, (collectively, the "Title Documents"). Buyer agrees to promptly
provide Seller with evidence that Buyer has so ordered the Commitments. All
matters shown on Schedule B of the Commitments which are not objected to by
Buyer by delivery of written notice to Seller within ten (10) days following
Buyer's receipt of the Commitments, the Title Documents and the "Surveys" (as
defined below) [herein, the "Title Review Period"], or any matters shown on any
update to the Title Commitment disclosing any new title matters which are not
objected to by Buyer within ten (10) days following Buyer's receipt of such
update, shall be conclusively deemed to be acceptable to Buyer and shall be
deemed to be "Permitted Exceptions" hereunder. Buyer shall provide Seller with
written notice setting forth Buyer's objections to title prior to the expiration
of the Title Review Period, and Seller shall advise Buyer within five (5) days
following its receipt of Buyer's title objections which of such title
objections, if any, Seller has elected to cure. In the event that Seller advises
Buyer that it will not cure or eliminate such title objections, in a manner
satisfactory to Buyer in its sole discretion, then Buyer shall have the option
of either: (A) waiving such title objection(s), without reduction in the
Purchase Price and without claim against Seller therefor and proceed to Closing,
in which event such title matters shall be deemed to be Permitted Exceptions, or
(B) terminating this Agreement by notice to Seller and Escrow Agent, in which
event Escrow Agent shall deliver the Earnest Money to Buyer, without the consent
or joinder of Seller being required, and Seller and Buyer shall be released from
all further obligations under this Agreement, except as may be otherwise set
forth herein. If Buyer does not terminate this Agreement pursuant to (B) above
within five (5) business days following any notice by Seller to Buyer that it
will not cure any such defects, Buyer shall be deemed to have waived its
objection as to the title matter(s) that Seller has elected not to cure. Seller
shall have no obligation to take any action or expend any money to remove any
objections to title made by Buyer; provided, however, that notwithstanding the
foregoing, Seller shall be obligated to remove from record (by bonding or
otherwise releasing in a manner satisfactory to Buyer and Escrow Agent) any and
all of the following affecting the Premises as of the Closing Date: (x)
liquidated, final, non-appealable liens or judgments against Seller or otherwise
affecting the Premises; (y) any mortgage, deed of trust or other security
interest affecting the Premises; or (z) any mechanic's or materialman's lien and
any judgment affecting the Premises, in any case resulting from the non-payment
by Seller of any sums alleged to be due and owing by Seller to a contractor or
materialman.



B. SURVEY. Buyer shall obtain, at its sole cost and expense, current, as-built
surveys of each parcel comprising the Premises, prepared by a registered
surveyor reasonably acceptable to Buyer and the Escrow Agent (collectively, the
"Surveys"), which may be updates of any existing surveys delivered by Seller to
Buyer, and which shall be sufficient for purposes of deleting any "survey
exceptions" from the Title Policy. The Surveys shall be certified to Buyer and
its lender, and made in accordance with the 2005 Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys, effective January 1, 2006. Buyer
agrees to order the Surveys within fifteen (15) days from the Effective Date,
and shall provide evidence of same to Seller.



6. ASSIGNMENT. Buyer may not assign this Agreement without the written consent
of Seller, such consent not to be unreasonably withheld. Notwithstanding the
foregoing provisions of this Section 6, Buyer shall be entitled to assign this
Agreement, without Seller's consent, to either (i) an affiliate of Buyer, (ii) a
real estate investment trust of which Buyer or an affiliate of Buyer is the
external advisor, or (iii) a Delaware statutory trust of which Buyer or an
affiliate of Buyer is the signatory trustee (herein, a "Permitted Assignee").
Additionally, Buyer further shall have the right to assign its rights under this
Agreement to acquire different portions of the Premises to separate Permitted
Assignees. Buyer shall continue to remain liable under this Agreement following
any such assignment.



7. TIME OF CLOSING. The date of the closing of the transaction contemplated by
this Agreement ("Closing") shall be (i) forty five (45) days after the end of
the Inspection Period or (ii) such earlier date selected by Buyer following a
minimum of ten (10) days' notice to Seller thereof ("Closing Date"), time being
of the essence.



8. POSSESSION. Possession and occupancy of the Property shall be delivered by
Seller to Buyer on the Closing Date.



9. REPRESENTATIONS AND COVENANTS OF SELLER. Seller covenants, represents and
warrants to Buyer as follows:



A. Seller is the fee simple owner of the Premises, free and clear of all liens
and monetary encumbrances (except for those to be removed by Seller at Closing),
and no party, except as herein set forth, has or shall have on the Closing Date
any rights in, or to acquire, all or any portion of the Premises, except for the
rights of occupancy of tenants under the Leases.



B. Seller is a duly formed and validly existing Delaware limited partnership, in
good standing under the laws of the State of Delaware and is qualified to do
business in the state(s) in which the Premises are located.



C. Seller has full right, power and authority to execute, deliver and perform
its obligations under this Agreement and has taken all necessary action and
obtained all necessary consents to authorize the execution, delivery and
performance of this Agreement and all documentation required to effectuate the
full intent and purposes of this Agreement, and this Agreement is enforceable
against Seller in accordance with the terms hereof, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement thereof or
relating to creditors' rights generally.



D. There is no legal action pending, or to the knowledge of Seller, threatened
against Seller, which relates to or affects the Property or otherwise adversely
affects Seller's ability to perform Seller's obligations hereunder.



E. No petition in bankruptcy (voluntary or otherwise), assignment for the
benefit of creditors, or petition seeking reorganization or arrangement or other
action under federal or state bankruptcy laws is pending against or contemplated
by Seller.



F. Seller is not a "foreign person" within the meaning of Section 1445 of the
IRC of 1986, as amended.



G. To its knowledge, Seller is not in violation of (a) the PATRIOT Act, Pub. L.
No. 107-56, the Bank Secrecy Act, 31 U.S.C. Section 5311 et seq., the Money
Laundering Control Act of 1986, and laws relating to the prevention and
detection of money laundering in 18 U.S.C. Sections 1956 and 1957; (b) the
Export Administration Act (50 U.S.C. Sections 2401-2420), the International
Emergency Economic Powers Act (50 U.S.C. Section 1701, et seq.), the Arms Export
Control Act (22 U.S.C. Sections 2778-2994), the Trading With The Enemy Act (50
U.S.C. app. Sections 1-44), and 13 U.S.C. Chapter 9; (c) the Foreign Asset
Control Regulations contained in 31 C.F.R., Subtitle B, Chapter V; and (d) any
other civil or criminal federal or state laws, regulations, or orders of similar
import; provided, however, that Seller hereby agrees to indemnify and hold Buyer
harmless from and against any claim, cause of action, cost, loss or expense,
including reasonable attorneys fees, that may by incurred by Buyer as a result
of any such violation by Seller, regardless of whether Seller had knowledge of
such violation. The indemnity obligations contained in the immediately preceding
sentence shall survive Closing for a period of nine (9) months.



H. Seller is not an entity with whom Buyer is prohibited from engaging in this
transaction due to any United States government embargos, sanctions, or
terrorism or money laundering laws, including, without limitation, due to
Seller's or of any party that has ownership in or control over Seller being (1)
subject to United States government embargos or sanctions, (2) in violation of
terrorism or money laundering laws, statutes, executive orders or other
governmental action, or (3) listed on a published United States government list
(e.g., Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Assets Control or other lists of similar import).



I. The Leases listed on the rent rolls to be provided to Buyer are all of the
leases affecting Seller's Property, and the copies thereof which will be made
available to Buyer pursuant to this Agreement are true and correct in all
material respects.



J. Seller has no knowledge and has not received any written notice of any
violation of any law, zoning ordinance, municipal ordinance code, or regulation
(including any environmental law or regulation) affecting the Property which has
not been cured, nor has Seller received any written notice of any existing or
threatened condemnation action involving any such Property.



K. Seller has all right and power to cause the sale, transfer and assignment of
the Leases to Buyer and (i) Seller has duly and punctually kept, observed and
performed all of its material obligations under the Leases to be kept, observed
and performed; (ii) the Leases are valid and in full force and effect;
(iii) Seller has not collected any rent for more than one (1) month in advance
under any Leases which will be in effect on the Closing Date except as disclosed
in the rent rolls to be provided to Buyer; and (iv) except for written Leases,
there are no other leases of the Property.



L. From and after the date of this Agreement through the Closing Date, Seller
shall: (i) maintain the Property in substantially the same condition as it
existed as of the date of this Agreement, ordinary wear and tear, and damage and
destruction excepted; (ii) not create or allow any additional exceptions to
title which will be binding on Buyer or the Property after Closing without
Buyer's prior written approval, which may be granted or withheld in Buyer's sole
discretion; (iii) not enter into, without the prior written approval of Buyer,
which may be granted or withheld in Buyer's sole discretion, any written or oral
leases or contracts pertaining to the Property that would be binding upon Buyer
after the Closing Date, other than (a) leases entered into in the ordinary
course of business and in conformity with Seller's current leasing practices,
and (b) such service contracts and similar agreements that are entered into in
the ordinary course of business, and which shall be terminated by Seller
effective as of Closing (and in such instance, Seller shall provide a copy of
any such lease or contract to Buyer within five (5) days following execution
thereof); and (iv) operate the Property in the ordinary course of business.



M. Intentionally Omitted.



N. The Rent Roll, which shall be updated and recertified at Closing by Seller,
is and shall be true, correct and complete in all material respects and no
concessions, discounts or other periods of free or discounted rent have been
given other than those reflected on the Rent Roll.



O. All financial information concerning the Property delivered or made available
by Seller to Buyer pursuant to Section 4(B) above, is true, correct and complete
in all material respects.



P. Seller has no actual knowledge, and has received no notice, that the Property
has environmental contamination.



Q. Seller has not received, with respect to the Property, written notice from
any governmental authority regarding, and has no actual knowledge of, any
special assessment relating to the Property, whether proposed or already
assessed.



R. For a period of nine (9) months following the Closing (and thereafter during
the continuance of any claim or cause of action that may be filed or asserted by
Buyer against Seller with respect to this Agreement during such nine (9) month
period), Seller's net worth and liquidity shall at all times be not less than
Five Hundred Thousand and no/100 Dollars ($500,000), and Seller shall, upon
written request by Buyer from time to time, provide Buyer with evidence thereof.



As used in this Section 9, Seller's "knowledge" shall mean the actual knowledge
of Stephen R. Nichols, Seller's Senior Vice President of Operations, without
inquiry or investigation. Seller hereby represents to Buyer that Stephen R.
Nichols is familiar with any and all material issues affecting the operations of
the Property. All representations and warranties of Seller set forth in this
Agreement shall be effective, valid, true and correct on the Closing Date and
shall survive the Closing for a period of nine (9) months. Seller shall deliver
a certificate to Buyer at Closing updating and recertifying all of the foregoing
representations and warranties to Buyer as of the Closing Date (the
"Recertification Certificate").



10. REPRESENTATIONS AND COVENANTS OF BUYER. Buyer expressly covenants,
represents and warrants to Seller, as follows:



A. Buyer is a duly formed and validly existing limited liability company in good
standing under the laws of the State of Virginia and is qualified to do business
in the state(s) in which it is required to be so qualified.



B. Buyer has full right, power and authority to execute, deliver and perform its
obligations under this Agreement and has taken all necessary action and obtained
all necessary consents to authorize the execution, delivery and performance of
this Agreement and all documentation required to effectuate the full intent and
purposes of this Agreement, and this Agreement is enforceable against Buyer.



C. There is no legal action pending or to Buyer's knowledge threatened against
Buyer which would affect the ability of Buyer to carry out the transactions
contemplated by this Agreement.



D. No petition in bankruptcy (voluntary or otherwise), assignment for the
benefit of creditors, or petition seeking reorganization or arrangement or other
action under federal or state bankruptcy laws is pending against or contemplated
by Buyer.

E. Buyer acknowledges that, by the end of the Inspection Period, Buyer will have
had sufficient opportunity to inspect the Property at its expense in order to
ascertain to its satisfaction the extent to which the Property complies with
applicable zoning, building, environmental, health and safety and all other
laws, codes and regulations.



F. Buyer acknowledges that, by the end of the Inspection Period, Buyer will have
had sufficient opportunity to review the Leases, Contracts, expenses and other
matters relating to the Property in order to determine, based upon its own
investigations, inspections, tests and studies, whether to proceed to Closing.



All representations, covenants and warranties of Buyer set forth in this
Agreement shall be effective, valid, true and correct on the Closing Date of and
shall survive the Closing for nine (9) months.



11. COMMUNICATIONS. All notices, demands, requests, consents, approvals, waivers
or other communications shall be in writing and shall be deemed to be delivered
(i) upon receipt or confirmation of delivery when personally delivered or sent
by postal delivery or nationally recognized courier service and addressed to the
parties as set forth below or upon refusal of delivery or (ii) upon confirmation
of facsimile transmission (or, if shown, electronic transmission) when sent by
facsimile transmission (or electronic transmission) to the parties at the
numbers set forth below, so long as a duplicate copy of such communication by
facsimile (or electronic transmission) is deposited on the same day for delivery
by one of the other methods permitted hereunder:



If to Seller, to the address as follows:



Kathleen Weigand, Esq., U-Store-It, L.P.

50 Public Square, Suite 2800, Cleveland, Ohio  44113

Phone: (216) 274-1345, Fax: (216) 274-1372, Electronic Delivery:
kweigand@u-store-it.com



with a copy to:

Jonathan Perry and Richard Stern, Grovecrest Consulting

P.O. Box 382653, Germantown, TN 38183-2653

Phone: (901) 210-2079 (Perry) , Fax: (901) 331-6638 (Stern), Electronic
Delivery: jperry@grovecrestconsulting.com, rstern@grovecrestconsulting.com

with a copy to:



John A. Stemmler, Bass, Berry and Sims, PLC

The Tower at Peabody Place, 100 Peabody Place, Ste. 900, Memphis, TN 38103

Phone: (901) 543-5908, Fax: (888) 549-2706, Electronic Delivery:
jstemmler@bassberry.com



If to Buyer, to the address as follows:

U.S. Commercial LLC

111 Corporate Drive, Suite 210, Ladera Ranch, CA 92694

Attn: H. Michael Schwartz

Phone: (949) 429-6600, Fax: (949) 429-6606, Electronic Delivery:
michael.schwartz@usa1031.com

with copies to:

U.S. Commercial LLC

5956 Sherry Lane #1000, Dallas, Texas 75225

Attn: Wayne Johnson

Tel: (214) 631-3959, Fax: (214) 631-1144, Electronic Delivery:
wjohnson@sstreit.com

Mastrogiovanni Schorsch & Mersky, P.C.


2001 Bryan Street, Suite 1250, Dallas, Texas 75201

Attn: Charles Mersky, Esq.

Tel: (214) 922-8800, Fax: (214) 922-8801, Electronic Delivery:
cmersky@msandm.com



12. EFFECTIVE DATE OF AGREEMENT. The effective date ("Effective Date") of this
Agreement shall be the later date that this Agreement is executed either by
Seller or by Buyer, as indicated on the signature page hereof.



13. CONDITION.



13.1 Seller's Disclaimer.



Buyer acknowledges and agrees that Seller, except as set forth in Section 9
above or in Seller's Closing Documents (and further subject to all covenants of
Seller set forth in this Agreement or in Seller's Closing Documents), has not
made, does not make and specifically negates and disclaims any representations,
warranties, promises, covenants, agreements or guaranties of any kind or
character whatsoever, whether expressed or implied, oral or written, past,
present or future, of, as to, concerning or with respect to the Property
including, without limitation:



(A) Value, nature, quality or condition of the Property, including without
limitation the water, soil and geology and status of any permits and
governmental approval;



(B) Income to be derived from the Property;



(C) Suitability of the Property for any and all activities and uses which Buyer
may conduct thereon;



(D) Compliance of or by the Property or its operation with any laws, rules,
ordinances or regulations of any applicable governmental authority or body;



(E) Habitability, merchantability, marketability, profitability or fitness for
particular purpose of the Premises and Personalty;



(F) Manner or quality of the construction or of the materials incorporated into
the Premises and Personalty; or



(G) Manner, quality, state of repair or lack of repair of the Premises and
Personalty.



13.2 "As Is" Sale.



Except for the representations and warranties in Section 9 or in Seller's
Closing Documents (as hereinafter defined), Buyer further acknowledges and
agrees that having been given the opportunity to inspect the Property, Buyer is
relying solely on its own investigation of the Property and not on any
information provided or to be provided by Seller. Buyer further acknowledges and
agrees that any information provided or to be provided by Seller but prepared by
third party contractors with respect to the Property was obtained from a variety
of sources and that Seller has not made any independent investigation or
verification of such information and, subject to Seller's representations and
warranties in Section 9 above or in Seller's Closing Documents, Seller makes no
representations as to the accuracy or completeness of any such information.
Buyer agrees that Seller is not, and shall not be, liable or bound in any manner
by any verbal or written statements, representations, or information pertaining
to the Property, or the operation thereof, furnished by any real estate broker,
servant or any other person, excepting solely Seller, Seller's employees, and
agents. Subject to Seller's representations and warranties in Section 9 above or
in Seller's Closing Documents, Buyer further acknowledges and agrees that the
sale of the Property as provided for herein is made on a "AS IS" condition and
basis with all faults. It is understood and agreed that the Purchase Price has
been adjusted by prior negotiations to reflect that all of the Property is sold
by Seller and purchased by Buyer subject to the foregoing.



14. CONVEYANCE. Seller shall convey title to the Premises to Buyer by separate
special or limited warranty deeds for each parcel comprising the Premises
(collectively, the "Deeds") subject only to the Permitted Exceptions.



15. DOCUMENTS FOR CLOSING. Not later than three (3) days prior to the Closing
Date, Seller shall deposit in escrow with the Escrow Agent, the following
executed documents ("Seller's Closing Documents"), it being understood that each
party comprising Seller shall execute Seller's Closing Documents for and with
respect to that property comprising the Premises that is owned by such party:



(A) The Deeds, in the forms attached hereto as Exhibit "B" and made a part
hereof;



(B) Bill of Sale and General Assignment in the form of Exhibit "C" attached
hereto and made a part hereof;



(C) Counterparts of the Assignment and Assumption of Leases in the form of
Exhibit "D" attached hereto and made a part hereof;



(D) Counterparts of the Assignment and Assumption of Contracts in the form of
Exhibit "E" attached hereto and made a part hereof;



(E) Tenant Notice Letter in the form of Exhibit "F" attached hereto and made a
part hereof;



(F) Certified resolution(s) approving the sale of the Property and authorizing
the necessary parties to execute and deliver any and all documents reasonably
necessary to effectuate the Closing for and on behalf of Seller, in form
satisfactory to Escrow Agent;



(G) Counterparts of a closing statement promulgated by Escrow Agent reflecting
charges and credits in accordance with the terms of this Agreement (which may be
executed at Closing if not available three (3) days prior to Closing);



(H) Written evidence of the termination of any and all management agreements
affecting the Property, effective as of the Closing Date, duly executed by
Seller and the applicable property manager(s);



(I) An affidavit of Seller certifying that Seller is not a "foreign person," as
defined in the federal Foreign Investment in Real Property Tax Act of 1980, and
the 1984 Tax Reform Act, as amended;



(J) An affidavit in the form required by the Escrow Agent to remove any standard
exceptions, including mechanics' liens, parties in possession and similar
matters, together with a GAP Indemnity;



(K) The Recertification Certificate, in accordance with the provisions of
Section 9 above; and



(L) Any other documents reasonably required by the Title Company in order for
the Title Policy to be issued to Buyer in the form required by this Agreement.



Not later than two (2) days prior to the Closing Date, Buyer shall deposit in
escrow with the Escrow Agent, the following executed documents:



(A) Counterparts of the Assignment and Assumption of Leases in the form of
Exhibit "D";



(B) Counterparts of the Assignment and Assumption of Contracts in the form of
Exhibit "E";



(C) Certified resolution(s) approving the purchase of the Property and
authorizing the necessary parties to tender the Purchase Price and to execute
and deliver any and all documents reasonably necessary to effectuate the Closing
for and on behalf of Buyer; and



(D) Counterparts of a closing statement promulgated by Escrow Agent reflecting
charges and credits in accordance with the terms of this Agreement (which may be
executed at Closing if not available three (3) days prior to Closing).



16. EXPENSES.



A. Buyer shall pay the following costs at Closing:



(1) One-half (1/2) of the escrow fee of the Escrow Agent.



(2) The nominal per page costs of recording the Deeds (excluding any documentary
stamp taxes or other similar costs payable in connection with recording the
Deeds).



(3) Any documentary stamp tax or intangibles tax on any mortgage or deed of
trust in connection with Buyer's financing of the purchase of the Property.



(4) The cost of any inspections and investigations performed by or for the
Buyer.



(5) The cost of all endorsements to the Title Policy desired by Buyer, as well
as any lender's title policies desired by Buyer.



(6) All costs relating to the Survey.



(7) It's own attorney's fees in connection with the Closing.



B. Seller shall pay the following costs at Closing:



(1) One-half (1/2) of the escrow fee of the Escrow Agent.



(2) The premium for the base Title Policy (excluding the cost of extended
coverage and any endorsements that Buyer may desire).



(3) All applicable city and/or county transfer taxes, documentary stamp taxes
and similar charges relating to the transfer of the Property.



(4) All costs and expenses relating to retirement of any and all indebtedness
secured by the Property, including without limitation (i) prepayment penalties,
(ii) all costs and expenses relating to defeasance of Seller's financing, if
applicable, and (iii) the costs of recording all mortgage cancellations.



(5) It's own attorney's fees in connection with the Closing.



17. PRORATION OF TAXES (REAL AND PERSONAL); UTILITIES; CONTRACTS. Escrow Agent
shall prorate all taxes and assessments as of the Closing Date according to the
calendar year, using the last available County Treasurer's or other applicable
municipal tax office's tax duplicate for the purpose of closing the transaction.
Seller and Buyer shall work together to notify utility companies and vendors of
the Closing and transfer all utilities and Contracts assumed by Buyer to Buyer's
name as of the Closing Date. Seller shall be entitled to a refund of all utility
deposits and shall pay all utilities up to the Closing. Buyer shall be
responsible for all utilities and Contracts assumed by Buyer from and after the
Closing. If the Closing shall occur before the tax rate or the assessed
valuation of the Property is fixed for the then current year, the apportionment
of taxes shall be upon the basis of the tax rate for the immediately preceding
year, applied to the latest assessed valuation. Subsequent to the Closing, when
the tax rate and the assessed valuation of the Property is fixed for the year in
which the Closing occurs, the parties agree to adjust the proration of taxes
and, if necessary, to refund or repay such sums as shall be necessary to effect
such adjustment, which obligation shall survive Closing.



18. PRORATION OF RENTS. Seller shall pay or cause to be paid to Buyer, at
Closing, the amount of the Security Deposits and prepaid rents paid to Seller by
Tenants as of the proration date specified in Section 19. The prorations of
prepaid rent shall be computed on a monthly basis based upon the actual number
of days in the calendar month. Except as hereinafter provided, no proration
shall be made for rents delinquent as of the Closing Date ("Delinquent Rents").
At Closing, Buyer shall pay Seller an amount which is equal to ninety percent
(90%) of Delinquent Rents of Non-Defaulting Tenants which are delinquent thirty
(30) days or less. As used herein, Non-Defaulting Tenants means tenants who are
not more than thirty (30) days delinquent in the payment of rent as of the
Closing Date. Any Delinquent Rents collected after Closing shall belong
exclusively to Buyer and all rights to pursue collection of such amounts shall
vest solely in Buyer. As used herein, "Delinquent Rents" shall not include any
late charges or fees.



19. PRORATION DATE. Taxes and assessments, insurance, rents and other expenses
and revenue of the Property required to be prorated hereunder shall be prorated
through 11:59 P.M. on the day prior to Closing, with Buyer receiving the
benefits and burdens of ownership for the date of Closing.



20. DISPUTE RESOLUTION. Any and all complaints, disputes, claims and
controversies, whether asserted individually or as a class, by or between Seller
and Buyer arising out of, related to or in connection with this Agreement or the
Property shall be subject to binding arbitration, including without limitation,
any claims for breach of contract, breach of warranty, negligence, negligent or
intentional misrepresentation or nondisclosure in the inducement, execution or
performance of any contract, including this arbitration agreement, any claims
involving statutory liability, any claims for breach of any alleged duty of good
faith and fair dealing and any disputes involving the interpretation, scope or
enforceability of this arbitration agreement and any defense based upon waiver,
estoppel or laches. This agreement to arbitrate shall be subject to the Federal
Arbitration Act (Title 9, U.S. Code) and any arbitration award shall be
enforceable by judgment in any court having jurisdiction thereof. The
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association and in no event may claims be asserted in the
arbitration after the date when institution of such claims would be barred by
the applicable statute of limitations or repose. Arbitration expenses, including
the arbitrators' fees, shall be equally divided between the Buyer and Seller.
Attorneys' fees as well as experts' fees, reproduction expenses, travel expenses
and other like expenses, however, shall not be considered arbitration expenses,
and the prevailing party shall be entitled to recover all such costs reasonably
incurred for services rendered in connection with such arbitration and any
related litigation, appellate proceedings and post-judgment proceedings. This
Section shall survive the Closing or earlier termination of this Agreement.



21. REAL ESTATE COMMISSIONS. Buyer warrants that it has not engaged the services
of a real estate broker in connection with the transaction contemplated hereby,
and agrees to indemnify, defend, and hold harmless Seller from all claims and
costs incurred by Seller as a result of anyone's claiming by or through Buyer
any fee, commission or compensation on account of this Agreement. Seller
warrants that it has not engaged the services of a real estate broker in
connection with the transaction contemplated hereby, other than Marcus &
Millichap ("Broker"), whose commission or compensation Seller agrees to pay at
Closing, and Seller agrees to indemnify, defend, and hold harmless Buyer from
all claims and costs incurred by Buyer as a result of anyone's claiming by or
through Seller any fee, commission or compensation on account of this Agreement,
including any claims made by Broker.

22. CONDEMNATION AND CASUALTY.



A. CONDEMNATION. Seller shall promptly notify Buyer of any threatened or
commenced condemnation or eminent domain proceedings affecting the Property. In
the event that all or any "substantial portion" of the Property (as defined
below in this Section 22) shall be taken in condemnation or by conveyance in
lieu thereof or under the right of eminent domain or formal proceedings have
been initiated therefor after the Effective Date and before the Closing Date,
then at the election of Buyer by written notice thereof to Seller within ten
(10) days after Seller notifies Buyer in writing of the condemnation or eminent
domain proceedings, this Agreement shall be terminated, in which event the
Escrow Agent shall deliver the Earnest Money to Buyer, without the consent or
joinder of Seller being required, this Agreement shall be null and void, and
Seller and Buyer shall be released from all further obligations under this
Agreement except as may be otherwise set forth herein. In the event Buyer fails
to timely deliver written notice of termination as described above, Buyer shall
be deemed to have elected to proceed to close the transaction contemplated
herein pursuant to the terms hereof, in which event Seller shall deliver to
Buyer at the Closing any proceeds actually received by Seller attributable to
the Property from such condemnation or eminent domain proceeding or conveyance
in lieu thereof and assign to Buyer at Closing Seller's rights to any such
proceeds not yet received by Seller, and there shall be no reduction in the
Purchase Price for the Property. If the taking does not involve a "substantial
portion" of the Property, as herein defined, then Buyer shall be obligated to
close the transaction contemplated herein according to the terms hereof,
notwithstanding such taking, and Seller shall deliver to Buyer at the Closing
any proceeds actually received by Seller attributable to such Property from such
condemnation or eminent domain proceeding or conveyance in lieu thereof and
assign to Buyer at Closing Seller's rights to any such proceeds not yet received
by Seller, and there shall be no reduction in the Purchase Price for such
Property.



B. CASUALTY. Seller shall promptly notify Buyer of any casualty affecting the
Property. In the event that all or any "substantial portion" of the Property
shall be damaged or destroyed by fire or other casualty after the Effective Date
and before the Closing Date, Buyer may, at its option, terminate this Agreement
by written notice thereof to Seller within ten (10) days after Seller notifies
Buyer in writing of the casualty and the availability and amount of insurance
proceeds, in which event the Escrow Agent shall deliver the Earnest Money to
Buyer, without the consent or joinder of Seller being required, this Agreement
shall be null and void, and Seller and Buyer shall be released from all further
obligations under this Agreement except as may be otherwise set forth herein. In
the event Buyer does not elect to terminate this Agreement as described above,
Buyer shall proceed to close the transaction contemplated herein pursuant to the
terms hereof, in which event Seller shall deliver to Buyer at the Closing any
insurance proceeds actually received by Seller attributable to the Property from
such casualty, and assign to Buyer at Closing, to the extent assignable, all of
Seller's right, title and interest in any claim under any applicable insurance
policies in respect of such casualty not yet paid to Seller, together with
payment to Buyer, in cash (or at Buyer's option by credit against the Purchase
Price), of an amount equal to the sum of (a) deductible(s), if any, applicable
to such loss under the insurance policy(ies), (b) the amount of any uninsured
loss, and (c) any insurance proceeds which are not assignable or assigned to
Buyer at Closing, and there shall be no reduction in the Purchase Price for the
Property (other than the aforementioned credit, if so elected by Buyer). If the
casualty loss does not involve a "substantial portion" of the Property, as
defined herein, then Buyer shall be obligated to close the transaction
contemplated herein according to the terms hereof, notwithstanding such casualty
loss, and Seller shall (i) deliver to Buyer at the Closing any insurance
proceeds actually received by Seller attributable to the Property from such
casualty, and (ii) assign to Buyer at Closing, to the extent assignable, all of
Seller's right, title, and interest in any claim under any applicable insurance
policies in respect of such casualty not yet paid to Seller, together with
payment to Buyer, in cash (or at Buyer's option by credit against the Purchase
Price), of an amount equal to the sum of (x) any insurance proceeds which are
not assignable or assigned to Buyer at Closing, (y) deductible(s), if any,
applicable to such loss under the insurance policy(ies), and (z) the amount of
any uninsured loss, and there shall be no reduction in the Purchase Price for
the Property (other than the aforementioned credit, if so elected by Buyer). For
purposes of this Section 22(B), the phrase "uninsured loss" shall mean any loss
resulting from a casualty which is not covered by Seller's casualty insurance
policy, as opposed to any loss which, though covered, is subject to a
deductible.



C. SUBSTANTIAL PORTION DEFINED. For the purposes of this Section 22, a taking of
or casualty loss to a "substantial portion" of the Property shall be deemed to
mean (i) any casualty loss affecting all or any portion of the Property which
would cost in excess of $250,000.00 to repair, or (ii) any threatened or
commenced condemnation or eminent domain proceeding affecting all or any portion
of the Property that adversely affects the continued use and operation of all or
any portion of the Property as a self storage facility, whether due to
inadequacy of utilities, reduction of parking, impairment of access to the
Property, zoning non-compliance or otherwise.



D. RISK OF LOSS. Subject to the foregoing provisions of this Section 22, risk of
loss until Closing shall otherwise be borne by Seller.



23. DEFAULT.



A. SELLER'S DEFAULT; BUYER'S SOLE REMEDIES. If Seller fails to consummate this
Agreement in accordance with its terms other than by reason of (i) Buyer's
breach of any of its representations or warranties contained in this Agreement;
(ii) Buyer's continuing default of any of its covenants hereunder after ten (10)
days' prior written notice of such default (which notice shall not be required
to be given with respect to a failure to timely close and which ten (10) day
notice period shall in no event result in an extension of the Closing Date); or
(iii) a termination of this Agreement by Seller or Buyer pursuant to a right to
do so expressly provided for in this Agreement, except by reason of a default by
either party, Buyer may either (1) terminate this Agreement by written notice to
Seller, in which event the Earnest Money shall be returned to Buyer, or (2)
pursue specific performance of this Agreement; provided, however, if the remedy
of specific performance for any reason is unavailable to Buyer; then Buyer shall
have the right to pursue an action to recover damages from Seller for Buyer's
out of pocket costs and expenses incurred in connection with this Agreement,
including costs and expenses incurred in connection with Buyer's efforts to
obtain debt and/or equity financing, together with all court costs, legal fees
and related costs of litigation; provided further, however, that in the event
specific performance is not available due to the fact that Seller has
transferred the Property to another party or engaged in a similar fraudulent
act, then notwithstanding anything to the contrary contained herein, there shall
be no limitation on the damages recoverable by Buyer in any lawsuit brought by
Buyer. In the event of Seller's default after Closing in any of its
representations, warranties or covenants in this Agreement that by their terms
expressly survive Closing, and such default continues for more than five (5)
days after written notice of such default from Buyer, Buyer shall be entitled to
pursue an action for actual, compensatory damages. Seller's representations and
warranties set forth in this Agreement shall survive Closing for a period of
nine (9) months and written notification of any claim arising therefrom must be
received by Seller within such nine (9) month period or such claim shall be
forever barred and Seller shall have no liability with respect thereto. The
liability for any such breach of any representations or warranties shall not
exceed Five Hundred Thousand and 00/100 Dollars ($500,000.00); and recovery of
actual, compensatory damages up to that amount is Buyer's sole and exclusive
remedy for any such breach, and accordingly in no event shall Seller be liable
to Buyer for any lost profits or consequential or other indirect or punitive or
speculative damages. Notwithstanding the immediately preceding sentence, Buyer
shall not be entitled to assert a claim against Seller for breach of
representation or warranty as to any individual project comprising a portion of
the Premises until such time as one or more claims having a value of Five
Thousand and no/100 Dollars ($5,000.00) have been incurred by Buyer with respect
to such project. This Section shall survive the Closing or earlier termination
of this Agreement.



B. BUYER'S DEFAULT; SELLER'S SOLE REMEDIES. If after written demand, Buyer fails
to consummate this Agreement in accordance with its terms other than by reason
of (i) Seller's breach of any of its representations or warranties contained in
this Agreement; (ii) Seller's continuing default of any of its covenants after
ten (10) days' prior written notice of such default (which notice shall not be
required to be given with respect to a failure to timely close and which ten
(10) day notice period shall in no event result in an extension of the Closing
Date); or (iii) a termination of this Agreement by Seller or Buyer pursuant to a
right to do so expressly provided for in this Agreement, except by reason of a
default by either party, Seller may receive and retain the Earnest Money,
together with interest earned thereon as liquidated damages (and not as a
penalty) for breach of this Agreement, which shall be Seller's sole and
exclusive remedy. Such amount is agreed upon by and between Seller and Buyer as
liquidated damages, due to the difficulty and inconvenience of ascertaining and
measuring actual damages, and the uncertainty thereof. In the event of Buyer's
default after Closing in any of its representations, warranties or covenants in
this Agreement that by their terms expressly survive Closing, and such default
continues for more than five (5) days after written notice of such default from
Seller, Seller shall be entitled to pursue any remedies available at law or in
equity; provided, however, in no event shall Buyer be liable to Seller for any
lost profits or consequential or other indirect or punitive or speculative
damages.



24. TIME. Any time period or date provided for herein which shall end or fall,
respectively, on a Saturday, Sunday or state or national legal holiday shall
extend to 5:00 P.M. central time of the next day which is not a Saturday, Sunday
or state or national legal holiday.



25. PERSONS BOUND. The benefits and obligations of the covenants herein shall
inure to and bind the respective permitted successors and assigns of the parties
hereto. Whenever used, the singular number shall include the plural, the plural
the singular and the use of any gender shall include all genders.



26. FINAL AGREEMENT. This Agreement represents the final agreement of the
parties and no agreements or representations, unless incorporated into this
Agreement, shall be binding on any of the parties.



27. GOVERNING LAW. This Agreement shall be governed by, and construed in all
respects with, the laws of the State of Ohio.



28. EXECUTION AND COUNTERPARTS. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement. This Agreement shall not bind Seller or
Buyer as an offer or an agreement unless signed by the person or party sought to
be bound. The transmittal of an unexecuted draft of this document for purposes
of review shall not be considered an offer to enter into an agreement.



29. AMENDMENT; NON-WAIVER. This Agreement may not be modified or amended, except
by an agreement in writing signed by Seller and Buyer. The parties may waive any
of the conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions or obligations.



30. LIKE KIND EXCHANGE. Buyer or Seller may elect to exchange the Property for
other real estate of a like kind in accordance with Section 1031 of the IRC of
1986, as amended. To exercise any rights under this Section, the party electing
to exchange the Property shall provide the other party with a written statement
stating its intent to enter into an exchange at least ten (10) days prior to the
Closing Date. The party electing to exchange the Property ("Exchanger") may
assign its rights under this Agreement to a qualified intermediary ("Qualified
Intermediary"), for the purpose of completing such an exchange. Either party's
election to exchange, rather than sell or buy, the Property for other real
estate of a like kind shall be at no cost or liability to the other party.
Should this Agreement become part of a 1031 transaction, the Exchanger hereby
agrees that the other party may enforce any and all representations, warranties,
covenants and other obligations of the Exchanger under this Agreement directly
against the Qualified Intermediary (and/or directly against the Exchanger), and
the other party agrees that the Qualified Intermediary may enforce any and all
representations, warranties, covenants and other obligations of the other party
under this Agreement directly against the other party. Each party electing the
1031 exchange shall indemnify the other from any loss, cost, expense, damages or
liability sustained or incurred by reason of its participation in the exchange.



31. MERGER. Except as to those provisions which by the terms thereof expressly
survive Closing, this Agreement shall be deemed merged with the Seller's Closing
Documents at Closing and shall be of no further force or effect.



32. NO THIRD PARTY BENEFICIARIES. Notwithstanding any provision contained in
this Agreement to the contrary, this Agreement is intended as and shall be
deemed to be an agreement for the sale of assets and none of the provisions
hereof shall be deemed to create any obligation or liability of any party to any
person or entity that is not a party to this Agreement, whether under a
third-party beneficiary theory, laws relating to transferee liabilities or
otherwise.



33. INVALID PROVISION. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid or
unenforceable provision or by its severance from this Agreement.



34. CONSTRUCTION AND INTERPRETATION. This Agreement is the result of
negotiations between the parties and their mutual drafting efforts. Accordingly,
there shall be no presumption that any ambiguities identified in this Agreement
are to be resolved against either party, and any controversy or cause of action
regarding construction or interpretation of this Agreement shall be decided
without regard to the authorship of any provision.



35. NO RECORDING. Neither party shall record this Agreement or a short form
notice or memorandum of this Agreement in any public records or in any other
place of recording without the prior written consent of the other party hereto,
and any such recording shall constitute a default by the recording party under
this Agreement.



36. BACK-UP OFFERS. From the Effective Date through and including the Closing
Date, Seller agrees that neither Seller nor its listing broker shall actively
market the Property, solicit offers to purchase the Property or enter into any
contracts or agreements, including back-up contracts, regarding the disposition
of all or any portion of the Property, excluding any advertisements for the
Property that have placed by the listing broker prior to the Effective Date.

37. NON-COMPETITION. Seller shall deliver a Non-Competition Agreement to Buyer
at Closing in form and content satisfactory to Buyer. The Non-Competition
Agreement shall provide that neither Seller nor any party having a direct or
indirect interest in Seller, nor any affiliate of Seller may, directly or
indirectly, develop a new self storage facility following the Closing Date, or
own, lease, manage or operate any such newly developed facility, for a period of
two (2) years subsequent to the Closing within a two (2) mile radius of any
property constituting a portion of the Premises.

38. AUCTION. Not later than fifteen (15) days following the expiration of the
Inspection Period, Seller will conduct an auction (or commence the process for
conducting an auction) for all units in the Property whose tenants are seventy
five (75) days or more past due, with each such auction to be conducted in
accordance with the laws of the state where the applicable property comprising
the Premises is located. Seller will hold Buyer and Buyer's agents and
representatives harmless from any legal actions brought by any tenant as a
result of any such auction or any other action of Seller with regard to the sale
of a tenant's property during the period Seller owned the Property. Seller shall
use commercially reasonable efforts to complete all such auctions by Closing,
and if not completed by Closing, shall assist Buyer in the completion of such
auctions following Closing. Seller's obligations under the immediately preceding
sentence expressly shall survive Closing.

39. TITLE POLICY. It shall be a condition to Buyer's obligation to close
hereunder that, at Closing, Escrow Agent shall deliver to Buyer the Title
Policy, in the form promulgated by the state in which the Premises are situated
and subject only to the Permitted Exceptions; provided that in the event the
Title Policy is not available at Closing, then the Escrow Agent shall provide
Buyer at Closing, at Buyer's option, with either (i) a "marked title
commitment", committing to issue the Title Policy in the form required by this
Agreement, or (ii) a proforma owner's title policy, with the Title Policy to be
delivered to Buyer as promptly after Closing as reasonably possible. Subject to
the last sentence of this Section 39, should the foregoing condition not be
satisfied at Closing, then Seller shall have the right, but not the obligation,
upon notice delivered to Buyer at Closing, to extend the Closing for a period
not to exceed thirty (30) days for the purpose of attempting to obtain a
substitute owner's policy of title insurance (the "Substitute Policy") from a
national title underwriter reasonably acceptable to Buyer, such Substitute
Policy to be in the form required by this Agreement and subject only to the
Permitted Exceptions. Should Seller be successful in obtaining the Substitute
Policy, then the parties shall proceed to consummate the transaction
contemplated hereby on the extended Closing Date, in accordance with the terms
and conditions of this Agreement, at which time Buyer shall be provided with
either a marked title commitment or proforma owner's title policy committing to
issue the Substitute Policy, with Seller paying any additional charge for the
Substitute Policy. Should Seller have the right to so extend Closing but elect
not to do so, or should Seller elect to extend Closing but for any reason be
unable to obtain the Substitute Policy by the extended Closing Date, then this
Agreement automatically shall terminate, whereupon the Earnest Money shall be
returned to Buyer and neither party shall have any further rights or obligations
hereunder. Notwithstanding the foregoing provisions of this Section 39, in the
event the condition set forth in the first sentence of this Section 39 is not
satisfied by Closing as a result of a breach by Seller of any of its obligations
hereunder, then Seller shall have no right to extend the Closing, and Buyer
shall be entitled to pursue all remedies available under this Agreement with
respect to such breach.

40. FINANCING. Buyer agrees to submit a loan application with its lender
concerning the financing of the transaction contemplated hereby, within thirty
(30) days from the Effective Date, and shall notify Seller in writing promptly
upon such submission.

41. Intentionally Omitted.

42. EMPLOYMENT AGREEMENTS. Any and all employment agreements affecting the
Property, including union or collective bargaining agreements, shall be
terminated by Seller on or before Closing.



43. THIRD PARTY CONTRACTS. Within ten (10) business days following the Effective
Date, Seller shall provide Buyer with a list of all equipment leases, service
contracts, maintenance and similar agreements (collectively, "Third Party
Contracts") affecting all or any portion of the Property (the "Service Contract
List"), specifically referencing those Third Party Contracts that will be
binding upon Buyer or the Property following Closing. The Service Contract List
shall be certified by Seller as being true, correct and complete, and shall be
recertified by Seller to Buyer at Closing, without modification.



44. JOINT AND SEVERAL LIABILITY. Each of the parties comprising Seller is
jointly and severally liable for all of the representations, warranties and
covenants made by the "Seller" under this Agreement.



45. COOPERATION WITH BUYER'S AUDITORS AND SEC FILING REQUIREMENTS. From the
Effective Date through and including sixty (60) days after the Closing Date,
Seller shall provide to Buyer (at Buyer's expense) copies of, or shall provide
Buyer access to, the books and records with respect to the ownership,
management, maintenance and operation of the Property and shall furnish Buyer
with such additional information concerning the same as Buyer shall reasonably
request and which is in the possession or control of Seller, or any of its
affiliates, agents, or accountants, to enable Buyer (or Strategic Storage
Operating Partnership, L.P. or Strategic Storage Trust, Inc.), to file its or
their Form 8-K, if, as and when such filing may be required by the Securities
and Exchange Commission ("SEC").   At Buyer's sole cost and expense, Seller
shall allow Buyer's auditor (Reznick Group, P.C. or any successor auditor
selected by Buyer) to conduct an audit of the income statements of the Property
for the year of Closing (to the date of Closing) and the two (2) prior years,
and shall cooperate (at no cost to Seller) with Buyer's auditor in the conduct
of such audit. In addition, Seller agrees to provide to Buyer's auditor a letter
of representation substantially in the form attached hereto as Exhibit "J", and,
if requested by such auditor, historical financial statements for the Property,
including income and balance sheet data for the Property, whether required
before or after Closing. Without limiting the foregoing, (i) Buyer or its
auditor may audit Seller's operating statements of the Property, at Buyer's
expense, and Seller shall provide such documentation as Buyer or its auditor may
reasonably request in order to complete such audit, (ii) Seller shall furnish to
Buyer such financial and other information as may be reasonably required by
Buyer to make any required filings with the SEC or other governmental authority;
provided, however, that the foregoing obligations of Seller shall be limited to
providing such information or documentation as may be in the possession of, or
reasonably obtainable by, Seller,  or its agents and accountants, at no cost to
Seller, and in the format that Seller (or its affiliates, agents or accountants)
have maintained such information, and (iii) Seller and Buyer acknowledge and
agree that the letter of representation to be delivered by Seller to Buyer
substantially in the form attached hereto as Exhibit "J" is not intended to
expand, extend, supplement or increase the representations and warranties made
by Seller to Buyer pursuant to the terms and provisions of this Agreement or to
expose Seller to any risk of liability to third parties. The provisions of this
Section 45 shall survive Closing.



(signature blocks on the following page)

 

SELLER:

U-Store-It, L.P., a Delaware limited partnership

By: U-Store-It Trust, its general partner

By: /s/ Christopher P. Marr

Name: Christopher P. Marr

Title: Chief Financial Officer 



Date of Execution by Seller: May 30, 2008

 

BUYER:

U.S. Commercial LLC, a Virginia limited liability company

By: /s/ H. Michael Schwartz

Name: H. Michael Schwartz

Title: President



Date of Execution by Buyer: May 29, 2008

